Cook, J.,
concurring in part and dissenting in part. As to case No. 93-2084, I agree with the majority that the jury instruction was erroneous but not prejudicial. As to case No. 93-1887,1 respectfully disagree with the majority’s view that genuine issues of material-fact exist as to whether Ford wrongfully withheld payment of Kokitka’s medical bills.
While I agree that generally R.C. 4123.515 imposed on a self-insurer an obligation to pay a claimant’s medical bills where the regional board has affirmed the allowance of a claim, an employer has a duty to pay only for treatment *97“rendered as a direct result of an injury sustained * * * by a claimant in the course of and arising out of employment for which the claim was allowed.” Ohio Adm.Code 4123-7-02. The issue is whether Ford could determine that Kokitka’s submitted bills were subject to payment in accordance with the allowed claim.
The evidence submitted in support of its motion for summary judgment showed that Ford had legitimate reasons for requesting a hearing prior to paying the bills submitted by Kokitka. Those bills did not affirmatively appear to be related to the allowed condition. For example, Kokitka’s doctor declined to answer essential questions on the Attending Physician’s Fee Bills form, including whether the condition was solely the result of the injury and whether the treatments related solely to the recognized conditions. Without answers to these questions Ford could not be expected to evaluate whether the physician’s treatment was for the allowed condition. Further, although the claim had been allowed for “[s]pinal strain to soft tissue, left shoulder soft tissue strain,” some of the bills also described treatment to the right shoulder.
Given the unrefiited evidence from Ford that it had a valid basis for questioning the submitted bills, I would find that plaintiff failed to meet its burden of showing the wrongfulness of delaying payment of the bills pending a hearing.
Thus, I would reverse the court of appeals’ decision in case No. 93-1887 and reinstate summary judgment to Ford on the payment of medical bills issue.
Moyer, C.J., and Wright, J., concur in the foregoing opinion.